On his plea of "not guilty" to an information charging him with rape appellant was tried by a jury and found guilty of assault with intent to rape. To *Page 244 
reverse judgment entered on the jury's verdict this appeal has been brought.
No brief has been filed on behalf of appellant. The only error complained of in his motion for new trial was that the verdict was contrary to the law and the evidence.
A careful review of the record discloses that the verdict was supported by substantial testimony and that no errors prejudicing appellant occurred in the trial. The judgment of the lower court is accordingly affirmed.